Citation Nr: 1508223	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 C.F.R. §38 U.S.C.A. § 1151 for coronary artery disease with atrial fibrillation and enlarged aorta.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 in October 2012 in which all of the hearing options were left blank.  In response, the RO sent the Veteran a letter, dated October 24, 2012, indicating that he had been placed on the list of persons wanting to appear for an in-person hearing before the Board of Veterans' Appeals (BVA) for a "Travel Board" hearing.  The letter also stated that unless the Veteran provided otherwise, his name would remain on the list of persons wanting a Travel Board hearing and that BVA could not decide his appeal until a hearing was completed.  The Veteran's representative was copied on the letter.  

The Veteran subsequently received notice in April 2013 that his claim had been transferred to the Board.  He was advised he had 90 days to ask to appear before the Board to provide testimony.  The Veteran's representative was again copied on the letter.  However, the Veteran provided no response to either the October 2012 or April 2013 letters.  In the meantime, no hearing was provided to the Veteran.  The record therefore reflects that the Veteran was informed that he was affirmatively placed on a list for a hearing that has not occurred.  As such, the Veteran should be scheduled for a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2014). 
    
Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine what type of hearing is desired.  Then, schedule an appropriate hearing consistent with the Veteran's wishes, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




